COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                NO. 02-14-00153-CV


Todd C. Brennan and Valerie S.             §    From the 43rd District Court
Smith, Frank Gallison and Nanette
Gallison, Rebecca Hanley, Gordon
Hiebert and Kimberly Hiebert,
William Hood and Leonila Hood,
Layne Kasper and Jessica Kasper,
James Kitchen and Martha Kitchen,
Shaun Kretzschmar and Natalie
Kretzschmar, Scott Mitchell and            §    of Parker County (CV10-0429)
Leslie Mitchell, Evan Peterson and
Gayle Peterson, Brian Stagner and
Amy Stagner, Steven Tomhave and
Jetty Tomhave, and Robert Wood
and Mary Frances Wood

v.
                                           §    June 2, 2016

City of Willow Park, Texas, Parker
County Appraisal District, Parker
County Appraisal Review Board, City
of Aledo, Texas, and Larry
Hammonds in His Official Capacity
as Parker County Tax
Assessor/Collector                         §    Opinion by Justice Gardner


                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the order of the trial
court is affirmed. We remand this case to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that Appellants Todd C. Brennan and Valerie S. Smith,

Frank Gallison and Nanette Gallison, Rebecca Hanley, Gordon Hiebert and

Kimberly Hiebert, William Hood and Leonila Hood, Layne Kasper and Jessica

Kasper, James Kitchen and Martha Kitchen, Shaun Kretzschmar and Natalie

Kretzschmar, Scott Mitchell and Leslie Mitchell, Evan Peterson and Gayle

Peterson, Brian Stagner and Amy Stagner, Steven Tomhave and Jetty Tomhave,

and Robert Wood and Mary Frances Wood shall jointly and severally pay all of

the costs of this appeal, for which let execution issue.


                                     SECOND DISTRICT COURT OF APPEALS


                                     By _/s/ Anne Gardner__________________
                                        Justice Anne Gardner